Memorandum. Judgment and order (see 87 Misc 2d 351) affirmed, without costs.
The lower court’s judgment in favor of plaintiff and its denial of defendant’s motion were proper under the circum*129stances herein. We do not pass upon the admissibility of the "Authorization to Repair” since the court below specifically found that, even if the document was admitted into evidence, it would still have determined that plaintiff did not sign the "Authorization to Repair”. Accordingly, any issue as to the document’s admissibility is academic.
Concur: Rinaldi, P. J., Weinstein and Thompson, JJ.